United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2641
                                     ___________

Terry L. Gerber, in propria persona,      *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
United States of America,                 *
                                          *      [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                            Submitted: April 13, 2000
                                Filed: April 21, 2000
                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges
                           ___________

PER CURIAM.

       Terry L. Gerber appeals the district court&s1 grant of summary judgment for the
United States in this injunctive-relief and quiet-title action. Having carefully reviewed
the record and the parties’ submissions, we conclude that the district court properly
granted the United States summary judgment for the reasons stated in the district
court’s order. Accordingly, we affirm. See 8th Cir. R. 47B.



      1
      The HONORABLE SARAH W. HAYS, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-